 

 

 

DATED THIS 2nd DAY OF FEBRUARY 2018

 

 

 

 

 

 

BETWEEN

 

 

 

SMARTAG INTERNATIONAL, INC.

 

 

 

AND

 

 

 

HONG KONG VANDER TRADE LIMITED

 

 

 

 

 

 

 

 

[image_001.jpg]

 

 

 

JOINT-VENTURE & SHAREHOLDERS' AGREEMENT

 

 

 

[image_001.jpg]

 

 

 

 

 

 

 

 

 

 

C O N T E N T S

 

CLAUSE HEADING PAGE

 

1.   DEFINITIONS AND INTERPRETATION 1 2.   CONDITIONS PRECEDENT 3
3.   INCORPORATION OF THE COMPANY 3 4.   SHAREHOLDINGS OF THE COMPANY 4
5.   BUSINESS OF THE COMPANY 4 6.   BOARD OF DIRECTORS 6 7.   MANAGEMENT OF THE
COMPANY 7 8.   SALE OF SHARES TO THIRD PARTY 8 9.   FINANCE 9 10.   FORCE
MAJEURE EVENTS 10 11.   NOTICES 10 12.   GENERAL 10 13.   COSTS 11
14.   GOVERNING LAW 13 15.   DURATION 13

 

 

 

 

 

THIS AGREEMENT is made the 2nd day of February 2018

 

BETWEEN :-

 

(1)       Smartag International Inc., ("SII") a publicly listed corporation
registered in the state of Nevada, United States of America and having its
registered address at 3651 Lindell Road, STE D269, Las Vegas, NV 89103, USA of
the first part;

 

AND

 

(2)       HongKong Vander Trade Limited, (“Vander”) a company incorporated in
Hong Kong and having its address for correspondence at Unit 04, 7/F Bright Way
Tower, No. 33 Mong Kook Road, Kowloon, Hong Kong of the second part.

 

WHEREAS :-

 

(A)SII and VANDER had on January 1, 2016 entered into an e-Commerce Sourcing
Agreement (the “Sourcing Agreement”) whereby the two parties agreed to operate
on revenue share joint efforts whereby Vander was to source for a range of
products primarily from China and SII had synergistic business in information
technology and e-Commerce with a view of handling the logistics and supply chain
and remittances from purchases on the major e-Commerce platforms in North
America including Amazon, eBay and e-Walmart.

(B)After more than two years under the Sourcing Agreement and thereby the two
parties developed familiarity working with each other, the Parties hereto are
desirous of co-operating further with each other in a joint-venture company to
carry on the business of Fintech e-Commerce and Fintech related e-Money and
e-remittance solutions to be incorporated jointly by SII and VANDER in Hong
Kong.

(C)Upon the signing of this Agreement, the Parties shall immediately cause the
formation of the Company within two months from the date hereof whereupon the
current Sourcing Agreement shall terminate and a new working relationship
commences via the new joint venture company.

 

(B)       This Agreement sets out the terms and conditions under which the
Parties will cause the Company to be incorporated and record the financial,
managerial, administrative and other arrangements agreed between the Parties in
relation to their participation in the Company and the manner in which the
affairs of the Company will be regulated.

 

NOW IT IS HEREBY AGREED as follows:-

 

1.       DEFINITIONS AND INTERPRETATION

 

1.2       In this Agreement, unless the context otherwise requires, the
following expressions shall have the following meanings :-

 

"Agreed Proportion" means the percentage of the Parties' shareholdings in the
issued share capital of the Company as set out in Clause 4.1 or such other
proportion as will reflect the Parties' respective shareholding for the time
being in the share capital of the Company.

 

"Associate" means a body incorporate or unincorporate in which a Party or any
Director has an interest or participation whether directly or indirectly and
whether by way of equity or otherwise.

 

"Board" means the Board of Directors of the Company.

 

"Business" means the business of the Company referred to in Clause 5.

 

"Business Day" means a day other than a Sunday or public holiday in Hong Kong.

 

"Company" means the company to be incorporated by the Parties under the name
"Smartag e-Business Limited" or such other name as may be agreed by the Parties
and approved by the Registrar of Companies.

 

"Directors" means the directors of the Company.

 

"HKD" and the sign "$" means the lawful currency of Hong Kong.

 

"Fundamental Resolutions" means any resolutions pertaining to a matter specified
in Clauses 6.4 and 7.12.

 

"Memorandum and Articles of Association" means the Memorandum and Articles of
Association of the Company in the form set out in Appendix A hereto.

 

"Parties" or "Party" means SII and VANDER and such one of them as the case may
be.

 

"Shareholders" or "Shareholder" means SII and Vander or Roman Cai, as nominee
for Vander and such one of them as the case may be.

 

"Shares" means the ordinary shares of $1 each in the capital of the Company.

 

1.3       References to Clauses, Recitals, Appendices and Schedules are to
articles, recitals, appendices and schedules to this Agreement.

 

1.4       Any reference to a statutory provision shall include such provision
and any regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement so far as such
modification or re-enactment applied or is capable of applying to any
transactions entered into prior to subscription of Shares pursuant to Clause 4.1
hereof and (so far as liability thereunder may exist or can arise) shall include
also any past statutory provisions or regulations (as from time to time modified
or re-enacted) which such provisions or regulations have directly or indirectly
replaced.

 

1.5       Words denoting the singular number only shall include the plural
number and vice versa.

 

1.6       Words denoting the masculine gender only shall include the feminine
gender.

 

1.7       References to persons shall be deemed to include bodies incorporate or
unincorporate.

 

1.8       The Recitals to this Agreement shall be and form an integral part of
this Agreement.

 

1.9       Headings in this Agreement are for convenient reference only and shall
not be used to construe or interpret this Agreement.

 

 

2.       CONDITIONS PRECEDENT

 

2.1       The obligations of the Parties under this Agreement are conditional
upon the following matters being done, completed or obtained, as the case may
be, prior to July 1, 2018 or such other date as the Parties may mutually agree
:-

 

2.1.1       The formation of the Company and the setting up of the Bank Account
in Hong Kong;

 

2.1.2       The approval of the directors and shareholders of SII, as may be
necessary;

 

2.1.2such other approvals (if any) as may be necessary from relevant competent
authority having jurisdiction over the transactions described in this Agreement
being obtained on terms (if any) acceptable to the Parties and not withdrawn or
amended.

 

2.2       The Parties shall use their best endeavour to procure fulfilment of
the conditions precedent referred to in Clause 2.1 and in particular shall
furnish such information, supply such documents and do such act and thing as may
be required to enable such conditions precedent to be fulfilled.

 

2.3       If any of the conditions precedent referred to in Clause 2.1 shall not
be fulfilled by July 1,2018 or such other date as the Parties may mutually agree
this Agreement shall ipso facto cease and determine and neither Party shall have
any claim against the other for costs, damages, compensation or otherwise.

 

 

3.       INCORPORATION OF THE COMPANY

 

3.1       Forthwith upon the execution of this Agreement, but subject otherwise
to the conditions precedent set out in Clause 2, the Parties shall procure the
incorporation of the Company or the acquisition of a shell company in Hong Kong
which shall be constituted under the terms of this Agreement.

 

3.2       The Company shall be incorporated with an authorised capital of at
least $1,000,000 divided into 1,000,000 Shares of $1 each in the capital of the
Company.

 

3.3       Upon the incorporation of the Company, the Parties shall procure to
transfer the Shares subscribed by them to SII and VANDER respectively and shall
procure the Directors to convene a meeting of the Board at which meeting the
Directors shall approve:

 

3.3.1the transfer to SII and VANDER of the Shares subscribed by their respective
nominees pursuant to Clause 3.3;

3.3.2the issue of certificates in respect of all such Shares transferred to and
subscribed by SII and VANDER under the seal of the Company and in accordance
with the Articles of Association.

 

 

4.       SHAREHOLDINGS OF THE COMPANY

 

4.1       Forthwith upon the incorporation of the Company, the Parties shall
each make an unconditional application in writing to the Company for the
subscription of the following number of Shares for with the percentage of that
shareholding as compared to the total issued share capital as set out below
("the Agreed Proportion") :-

 

% IN THE ISSUED

NO. OF SHARES SHARE CAPITAL

TO BE SUBSCRIBED OF THE COMPANY

 

4.1.1SII 700 70

 

4.1.2VANDER 300 30

 

1,000        100%

 

 

 

4.2       The Partiers hereby agree that the shares for Vander may be held by
Roman Cai, the founding and principle director of Vander and any of the above
shares issued therein to Vander may be held under his name as a nominee for
Vander.

 

 

 

4.3 The Parties further agree to recognise the debt due and owing to SII shall
be transferred as goodwill to SII to be worth 70% of the shareholding of the
Company whereas Vander shall be entitled to 30% of the shareholding of the
Company by virtue of its contribution in terms of sourcing capability.

 

5.       BUSINESS OF THE COMPANY

 

Notwithstanding the Memorandum of Association the Company shall unless and until
the Parties otherwise agree principally carry on the business of trading,
sourcing and distribution of e-Commerce and related e-Business, Financial
information technology and consultancy and management solutions ("the
Business").

 

 

6.       BOARD OF DIRECTORS

 

6.1        The Chairman of the Board shall be one of the Directors nominated by
the Party who for the time being as between the Parties shall have the larger
shareholding in the capital of the Company. The Chairman shall have a casting
vote at a meeting of the Board or at a general meeting of the Company.

 

6.2       If a Chairman shall during his term of such office for any reason
cease to be a Director of the Company or be removed from the office of Chairman
or have his appointment as Chairman otherwise terminated, the Party which had
appointed him shall appoint forthwith his substitute.

 

6.3       Unless otherwise agreed to by all the Directors, at least 3 Business
Days' prior written notice shall be given for all meetings of the Board and all
adjournments thereof. No business shall be transacted at any meeting of the
Board unless a quorum is present.

 

 

7       MANAGEMENT OF THE COMPANY

 

7.1       The Company shall be managed by the Board, but the day to day
administration or management of the Company may be vested in a committee of
Directors appointed by the Board who shall at all times be responsible and
subject to the control of the Board.

 

7.2       The Parties shall at all times respectively endeavour to the best of
their ability to promote the Business of the Company.

 

7.3       The Company shall at all times operate as an independent and natural
entity.

 

8.       SALE OF SHARES TO THIRD PARTY

 

8.1       If a Party (in this Clause called the "Seller") shall wish to sell the
Shares of the Seller to a third party the Seller may only sell such Shares in
accordance with the following provisions of this Clause (and a Party shall not
sell or otherwise deal in any way with its Shares other than in accordance with
the provision of this Clause) :-

 

8.1.1the Seller may sell the whole or part of its Shares but only in accordance
with the provisions and in the manner hereinafter set out;

 

8.1.2the Seller may sell its Shares only if it is not in default under this
Agreement;

 

8.1.3the Seller shall give notice in writing ("Sale Notice") to the other Party
("the Other Party") of its wish to sell any of its Shares specifying the price
("the Sale Price") the number of Shares to be sold ("the Sale Shares") and the
terms on which it is willing to dispose of the Sale Shares;

 

8.1.4within 30 days of the date of the giving to the Other Party of the Sale
Notice the Other Party shall have the option to purchase all but not part of the
Sale Shares at the Sale Price and on the terms specified in the Sale Notice [and
where there are more than one purchasing party the number of Shares to be
purchased shall be in the proportion (as nearly as circumstances permit) as the
number of Shares held by the other parties inter-se in the capital of the
Company];

 

8.1.5upon the exercise of such option the Other Party shall pay to the Seller
the Sale Price and in exchange therefor the Seller shall deliver and transfer to
the Other Party full legal and beneficial title to the Sale Shares sold free
(unless otherwise agreed) from encumbrances and the Seller shall execute and do
all such documents acts and things as may be necessary to effect such delivery
and transfer;

 

8.1.6if the Other Party shall not exercise the option referred to in Clause
8.1.4, the Seller shall, within 90 days of the date of the giving of the Sale
Notice referred to in Clause 8.1.3 (subject as hereinafter and in Clause 8.1.9
below provided) be at liberty to sell the whole (but not part) of the Sale
Shares to a third party on terms no more favourable than those specified in the
Sale Notice provided the transferee shall as a condition of such sale enter into
an agreement supplemental hereto in terms reasonably satisfactory to the Other
Party whereunder the transferee accepts and agrees to be bound by the terms of
this Agreement (subject only to such variations, additions and other alterations
as may be necessary to make such covenant consistent with this Agreement and
this Agreement shall have full force and effect and shall be read and construed
and be binding on such third party as if the terms of such covenants were
inserted in this Agreement by way of addition or substitution or deletion as the
case may be) and until the transferee is so bound the transfer shall not be
registered in favour of the transferee;

 

8.1.7notwithstanding the transfer of the Sale Shares the Seller shall remain
liable and be responsible for the due discharge, performance and observance of
all its liabilities and obligations, whether actual or contingent, arising out
of or on or in respect of or in connection with this Agreement at any time up to
and including the date of the transfer of the Sale Shares and, unless the Sale
Shares constitute the whole of the Seller's Shares, the Seller shall continue to
be bound by this Agreement;

 

8.1.8the Seller shall remain entitled to all rights and benefits arising out of
or on or in respect of or in connection with the Sale Shares up to and including
the date of the transfer of the Sale Shares; and

 

8.1.9if the Sale Shares are not sold to a third party within 90 days in
accordance with Clause 8, any subsequent sale shall be made in accordance with
the procedure described in this Clause.

 

8.2       In the event that any part of the Shares held by any of the Parties is
at any time and from time to time transferred to a third party or parties, then
it shall be the responsibility of the Party so transferring such Shares to make
it a condition of such transfer whereby such transferee accepts and is bound by
the terms of this Agreement (subject only to such variations, additions and
other alterations as may be necessary to make such covenant consistent with this
Agreement and this Agreement shall have full force and effect and shall be read
and construed and be enforceable as if the terms of such covenant are inserted
in this Agreement by way of addition or substitution or deletion as the case may
be) and until such transferee is so bound the transfer shall not be effective.

 

8.3       Notwithstanding the provisions of this Clause 8 but subject to the
provisions of Clause 8.2 a Shareholder may in the case of a company transfer the
whole of its Shares to a company which is either its holding or subsidiary
company or its holding company's wholly owned subsidiary.

 

 

9.       FINANCE

 

9.1       Each Shareholder shall use its best endeavour to procure that the
funds required to finance the Business are met as far as practicable by
borrowings from banks or financial institutions on the most favourable terms
reasonably obtainable as to interest, repayment and security. Notwithstanding
the foregoing, any Shareholder may at its discretion advance such funds to the
Company on such commercial terms as may be agreed between the Company and that
Shareholder.

 

9.2       In the event the Company is unable to procure any borrowings from
banks or financial institutions or any Shareholder as aforesaid, the
Shareholders shall use its best endeavour to advance or procure the advance of
funds to the Company in the Agreed Proportion.

 

 

10.       FORCE MAJEURE EVENTS

 

In the event that any Party shall be rendered unable to carry out the whole or
any part of its obligations under this Agreement for any reason beyond the
control of that Party, including but not limited to decrees or restrains by
governmental authorities, acts of God, force majeure, strikes, war, riot and any
other causes of such nature, then the performance of the obligations hereunder
of that Party or all the Parties as the case may be and as they are affected by
such cause shall be excused during the continuance of any inability so caused,
but such inability shall as far as possible be remedied with all reasonable
despatch.

 

 

11.       NOTICES

 

11.1       Subject as otherwise provided in this Agreement, all notices, demands
or other communications required or permitted to be given or made hereunder
shall be in writing and delivered personally or sent by prepaid registered post
or by facsimile message addressed to the intended recipient thereof at its
address or its facsimile number set out below (or to such other address or
facsimile number as any party may from time to time notify the others for the
purpose of this Clause).

 

11.2       Any notice, demand or communication shall be deemed to have been duly
served :-

 

11.2.1if delivered personally, on the day of delivery;

 

11.2.2if sent by email on the day of the conclusion of transmission; and

 

11.2.3if sent by registered letter, 5 Business Days after posting and in proving
the same it shall be sufficient to show that the envelope containing the notice,
demand or communication was duly addressed, stamped and posted.

 

11.3       The initial addresses and members of the Parties for the purposes of
this Agreement are :-

 

11.3.1SII : Smartag International, Inc.

3651 Lindell Road, STE D269, Las Vegas, NV 89103, USA

 

 

 

 

 

11.3.2VANDER : HongKong Vander Trade Limited

Unit 04, 7/F Bright Way Tower, No. 33 Mong Kook Road, Kowloon, Hong Kong

 

 

Email:

 

12.       GENERAL

 

12.1Release and Indulgence

 

12.1       Any liability to any of the Parties hereunder may in whole or in part
be released, compounded or compromised by time or indulgence given by the other
Parties in their absolute discretion without in any way prejudicing or affecting
their rights against that Party.

 

12.1.2       No failure or delay on the part of any Party in exercising any
power or right hereunder shall operate as a waiver thereof nor shall any single
or partial exercise of such right or power preclude any other or further
exercise of any other right or power hereunder.

 

12.2       Secrecy

 

12.2.1       The Parties undertake that they shall keep strictly secret and
confidential all information of a proprietary nature relating to the operations
of the Company.

 

12.2.2       Each of the Parties covenants with the other Party that it shall
maintain strict confidence and secrecy of all information of a proprietary
nature it shall receive, directly or otherwise, pursuant to this Agreement save
and except such disclosure as are required to be made pursuant to law.

 

12.3.       Entire Agreement & Modifications

 

12.3.1       This Agreement and the agreements referred to herein embodies all
the terms and conditions agreed upon amongst the Parties as to the subject
matter of this Agreement and supersedes and cancels in all respects all previous
agreements and undertakings, amongst the Parties with respect to the subject
matter hereof whether such be written or oral.

 

12.3.2       This Agreement shall not be altered, changed, supplemented, or
amended except by written instruments signed by the Parties.

 

12.4       Parties not Partners

 

Nothing in this Agreement shall constitute a partnership among the Parties nor
constitute one Party the general agents of the other Party and vice versa.

 

12.5       Prevalence of Agreement

 

This Agreement shall prevail over the Memorandum and Articles of Association for
the time being of the Company to the extent of any inconsistencies that may
arise between this Agreement and the Memorandum and Articles of Association. In
the event of any inconsistency arising, the Parties shall forthwith cause such
necessary alterations to be made to the Articles of Association as required to
resolve such inconsistency.

 

12.6Remedies

 

No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any remedy which is otherwise available at law, in equity, by
statute or otherwise, and each and every other remedy shall be cumulative and
shall be in addition to every other remedy available.

 

12.7Further Assurance

 

The Parties shall co-operate with each other and execute and deliver to the
other such other instruments and documents and take such other activities as may
be reasonably requested from time to time in order to carry out, evidence and
confirm their rights and the intended purpose of this Agreement.

 

12.8       No Assignment

 

12.8.1       Subject to the provisions of Clause 10 none of the Parties shall
transfer or assign all or any of its rights obligations or benefits hereunder to
any third party.

 

12.8.2       This Agreement shall be binding on the Parties and their respective
successors and assigns.

 

 

13.       COSTS

 

Each of the Parties shall bear its own legal and other costs and expenses
incurred in connection with this Agreement and the sale and purchase of the
Shares.

 

 

14.       GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong and the Parties agree to be subject to the non-exclusive jurisdiction
of the Courts in Hong Kong.

 

 

15.       DURATION

 

This Agreement shall remain in force between the Parties so long as both the
Parties continue to hold Shares in the Company.

 

 

 

 

IN WITNESS WHEREOF the Parties have hereunto set their respective hands the day
and year first above written.

 

 

SIGNED BY )

/s/ Lock Sen Yow )

for and on behalf of )

)

SMARTAG INTERNATIONAL, INC. )

)

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY )

/s/ Yang Yecai )

for and on behalf of )

)

HONG KONG VANDER TRADE LTD )

)

 

